Citation Nr: 1126708	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  06-23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.  He served in Vietnam from August 1965 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the above claims.

In May 2008 and December 2008, the Board remanded the present matter for additional development and due process concerns.  Regarding the issue of service connection for PTSD, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In October 2008, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The issue of service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence has been presented of a current diagnosis of PTSD based on in-service stressors.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran's personnel records show that while the Veteran was stationed in Vietnam with the 70th Engineer Battalion, who were combat engineers; he worked as both a construction draftsman and construction surveyor.  

During the October 2008 hearing, the Veteran stated that in February 1966, his base camp was overrun.  Also, in late 1965 or early 1966, a rocket went off prematurely at the An Khe airfield and it skipped down the field at him after amputating the co-pilot.  He also stated that he was in close proximity to the Pleiku Air Base during the latter part of his assignment in Vietnam, which sustained air strikes.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in July 2009 during which he stated that his entire unit was overrun by Viet Cong in February 1966 in An Khe.  He also reported other exposure to combat related deaths.  Following an examination, the examiner found that the Veteran met the DSM-IV stressor criterion stating that although the Veteran did not describe a specific stressor, he recounted multiple stressors all of which combined resulted in PTSD.  Specifically, he indicated that he was frequently under attack, but on one occasion the enemy made it through the wire and ran through their camp shooting and planting booby traps.  He felt constantly under fear of death during this attack and during other attacks.  The Axis I diagnoses included PTSD, cocaine abuse in full remission and alcohol dependence in full remission.  The examiner commented that the alcohol and drug dependence may have been caused by the Veteran's PTSD and it was likely that his substance abuse was related to the traumatic stressors.  

After a careful review of the evidence of record, the Board finds that the Veteran suffers from PTSD which is linked to corroborated in-service stressors and that service connection is warranted.  The Veteran's service personnel records provide corroborating evidence of the claimed in-service stressors, namely his time working as a combat engineer with the 70th Engineer Battalion.  The Board acknowledges that while the Veteran's unit was not involved in direct combat, the issue of the Veteran's reported secondary exposure to enemy fire and being around the threat of enemy fire, is a stressor which is verified by the Veteran's military occupational specialties and assignments in Vietnam.  See Pentacost v. Principi, 16 Vet. App. 124 (2002) (If the Veteran's presence in areas of documented combat can be verified, this would be sufficient to find that he was exposed to combat stressors, even without the explicit documentation of his participation in specific historic events).  Thus, the Veteran's consistent reports of exposure to enemy fire and his verified duty assignments in service working with a combat engineer battalion is sufficient to corroborate his reported in-service stressors.

Because there is medical diagnosis of PTSD related to the claimed in-service stressors, and credible supporting evidence of the occurrence of the stressors, the Board concludes that the evidence supports the grant of service connection for PTSD.  Thus, following a full review of the record, the Board concludes that service connection for PTSD is warranted.

The Board notes that the duties to notify and assist has been met to the extent necessary to grant the claim for service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for PTSD is granted.


REMAND

The development requested by the Board in connection with the claim of service connection for a right foot disability was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran stated that while serving aboard the USS Mann he injured his right foot in August 1965 during KP duty when a large pot fell on it and he went to the ship's dispensary for treatment.  The Veteran testified that because he was in the Army but was injured while being transported on a Navy ship, his service treatment records were not annotated to show the injury.  In the previous remand, the RO was directed to obtain any service treatment records from the Veteran's period aboard the USS Mann.

In February 2009, the RO requested a copy of the USS Mann ship log for August 1965 from the Modern Military Branch.  In March 2009, the National Archives and Records Administration sent a response with an enclosed service order for the requested deck logs and advised the RO to return the form and remittance for a copy of the records.  The service order described deck log records for the USS Mann for August 1966, not August 1965.  The RO then requested the ship log for the USS Mann from the Naval Historical Center.  In April 2009, the Naval Historical Center responded stated that the requested deck logs were more than thirty years old and were transferred to the National Archives and Records Administration for permanent retention.  The RO then requested the records from the National Archives and Records Administration, which responded in April 2009 that they were not in possession of the records.  

The RO issued a Formal Finding in June 2009 that the records from the USS Mann from August 1965 were unavailable.  The Board finds that the record does not clearly show that the requested records are not available.  The National Archives and Records Administration initially responded that the records were available for a fee; however, the date of the records on the service order was incorrect.  The RO should clarify on remand whether the National Archives and Records Administration does in fact possess the ship logs from the USS Mann from August 1965.  

In July 2009, the Veteran was afforded a VA examination to determine if his current right foot disability is related to the inservice right foot injury.  The examiner noted in the Veteran's medical history that he suffered from a contusion to the dorsum of the right foot in 1965.  The Veteran was diagnosed as having a bunion of the right foot.  The examiner opined that it was less likely as not that the Veteran's right foot bunion was caused by or a result of service stating that service treatment records do not document any foot problems, the separation examination was silent for foot problems, and there was no evidence of post-service foot problems until a podiatry consult in 2000.  

The Board finds that another examination is necessary in this case.  Although the examiner noted the Veteran's history of a foot injury in 1965, it does not appear that the examiner considered the in-service injury in providing the opinion.  The Veteran is competent to report that he injured his right foot in August 1965 during KP duty when a large pot fell on it.  Therefore, another opinion should be obtained on remand to correct these deficiencies.  The examiner should specifically comment on whether the Veteran's current right foot disability was caused by the inservice trauma to the right foot.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional service treatment records showing right foot treatment from the National Personnel Records Center (NPRC), the National Archives and Records Administration, or other pertinent source, including treatment records from the USS Mann in August 1965.  See October 2008 Hearing transcript, p. 3.  All efforts to obtain these records should be fully documented, and the NPRC, the National Archives and Records Administration, and any other source contacted must provide a negative response if records are not available.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any right foot disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any current right foot disability had its onset during active service or are related to any in-service disease or injury, including the injury that occurred on the USS Mann.

A detailed rationale for any opinion expressed should be provided.

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


